internal_revenue_service number release date index no department of the treasury person to contact telephone number refer reply to cc psi -- plr-147240-02 date jan legend taxpayer state company a company b division city department bonds fund land statute a statute b statute c year plr-147240-02 date date date a b c d e dear this letter responds to taxpayer’s letter dated date requesting a letter_ruling concerning whether the transfer of certain bond proceeds and a parcel of land is a nonshareholder contribution_to_capital excludable from taxpayer’s income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is a corporation organized under the laws of state taxpayer is a wholly owned subsidiary of company a and is included in the consolidated federal tax_return of company b taxpayer is under the audit jurisdiction of division taxpayer is a retailer of taxpayer wants to expand into new markets by opening an additional store in another location therefore taxpayer is building a facility in city the facility will include both retail and warehouse space construction is expected to take an estimated two years with operations commencing in the fall of year department provided taxpayer with incentives to locate the facility in a statutorily established redevelopment district within its jurisdiction on date department issued bonds with a principal_amount of dollar_figurea maturing on date for the purpose of providing funds to finance the costs of the project and pay certain costs of issuance the bonds were issued pursuant to the constitution and statutes of state including statute a as amended plr-147240-02 the costs of the project are those that are eligible under state statutes to be financed with the proceeds of the bonds these costs are defined as all reasonable or necessary expenses incidental to the acquisition construction reconstruction repair alteration improvement and extension of the project including without limitation the expenses of studies and survey land title and mortgage title policies engineering services and the cost of legal organization or marketing services the cost of demolishing existing structures developing the site of and construction and equipping new facilities constituting a part of the project and all other necessary and incidental_expenses including interest during construction the project budget estimates these costs at dollar_figurea taxpayer is responsible for the costs allocable to the construction of the building or other structures pursuant to an agreement also entered into on date state’s treasurer shall credit all state sales_tax revenues from the taxes imposed by statute and statute as amended with respect to sales and compensating use within the district where the project will be constructed to fund until the aggregate amount deposited is equal to an amount sufficient to retire the principal and interest on the bonds on date for the sum of dollar_figureb department sold and conveyed to taxpayer all of its interest in land valued at dollar_figurec as of date also on date taxpayer and department entered into an agreement whereby taxpayer agreed to construct develop complete and operate a minimum d square foot retail facility a minimum of e square feet of warehouse space and certain connecting improvements located between taxpayer’s facility and those of other nearby developers ruling requested taxpayer requests the service to rule that the transfer of land its value net of taxpayer’s cost and the proceeds of the bonds is a nonshareholder contribution_to_capital excludable from income under sec_118 and that the basis to taxpayer in land is dollar_figureb and the basis of the land improvements will only include the net amounts expended by the company law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_1_118-1 provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies plr-147240-02 to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of inducing the corporation to locate its business in a particular community or for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid for the purpose of inducing the taxpayer to limit production the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83d cong 2d sess when sec_118 was enacted in congress also enacted sec_362 dealing with the basis to be given to a nonshareholder’s contribution_to_capital sec_362 provides in part as follows property other than money notwithstanding subsection a providing generally a carryover_basis for contributions by shareholders if property other than money a is received by a corporation on or after date as a contribution_to_capital and b is not contributed by a shareholder as such then the basis of such property shall be zero money notwithstanding subsection a if money a is received by a corporation on or after date as a contribution_to_capital and b is not contributed by a shareholder as such then the basis of any property acquired with such money during the 12-month_period beginning on the day the contribution is received shall be reduced by the amount of such contribution the excess if any of the amount of such contribution over the amount of the reduction under the preceding sentence shall be applied to the reduction as of the last day of the period specified in the preceding sentence of the basis of plr-147240-02 any other_property held by the taxpayer the particular properties to which the reductions required by this paragraph shall be allocated shall be determined under regulations prescribed by the secretary sec_1012 provides generally that the basis_of_property shall be the cost of such property in detroit edison co v commissioner u s the court held that payments by prospective customers to an electric utility company to cover he cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite in 412_us_401 the court set forth five characteristics of a nonshareholder contribution first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeable must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect in 577_f2d_700 ct_cl the court of claims found that grants by the commonwealth of massachusetts to a taxpayer were not conditioned on the taxpayer’s use of such funds for the acquisition of capital assets as a result such funds were not considered to by contributions to capital and were included in the taxpayer’s gross_income in the present case department transferred land and the proceeds of the bonds to taxpayer to induce taxpayer to build and operate its business in city as in brown shoe co the transfer of land and the proceeds of the bonds by department was motivated by a desire to benefit the general community plr-147240-02 the transfer of land satisfies the five characteristics of a nonshareholder contribution_to_capital enunciated by the court in chicago burlington quincy r r co with respect to the proceeds of the bonds only that portion of the proceeds received by the taxpayer that was required to be used for the acquisition or construction_of_property satisfies all five characteristics based solely on the foregoing analysis and the representations made by taxpayer we rule as follows the contribution of land its value net of taxpayer’s cost is excludable from income as a nonshareholder contribution_to_capital under sec_118 the portion of the proceeds of the bonds required to be used for the acquisition or construction_of_property will be treated as a nonshareholder contribution_to_capital under sec_118 the basis to taxpayer in land is dollar_figureb the basis to taxpayer of any property acquired with the proceeds of the bonds during the 12-month_period beginning on the day the contribution is received shall be reduced by the amount of such contribution except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations in accordance with the power_of_attorney filed with this request we are sending a copy of this letter to taxpayer’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s walter h woo walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
